 



Investigational Product Supply and Use Authorization Agreement for OT-101 U.S.
Expanded Access (IPSUA)

 

between WideTrial and Oncotelic

 

This Agreement is made and entered into on September 5th, 2019 (the “Effective
Date”), by and between WideTrial, Inc., a corporation headquartered at 8 The
Green, Suite 8298, Dover, DE 19901 (“WideTrial) (the “Sponsor”), and Oncotelic
Inc., headquartered at 29397 Agoura Rd., Ste 107, Agoura Hills, CA 91301
(“Oncotelic”) (the “Manufacturer”)(each a “Party”, collectively “Parties” to
this bilateral Agreement).

 

WHEREAS, Manufacturer, among its other activities, is engaged in the business of
developing and manufacturing its investigational therapeutic product, OT-101
(“Investigational Product”), and

 

WHEREAS, Sponsor and Manufacturer intend to collaborate in a U.S. Expanded
Access Program for treatment use of OT-101 for 25 or more patients in pancreatic
cancer and other cancers known to overexpress TGF-B2 (“USEAPOT101”, “The
Expanded Access Program”, “The EAP”), and

 

WHEREAS, Manufacturer wishes to provide delivery of the finished Investigational
Product (as defined below) to the Sponsor, at the Sponsor’s designated treatment
sites, for the sole purpose of supplying the EAP, according to the terms and
conditions set forth herein, and

 

WHEREAS, Sponsor wishes to provide data to Manufacturer relating to the
Investigational Product and the EAP according to the terms and conditions set
forth in two Data License Agreements.

 

NOW, THEREFORE, for good and valuable consideration as set forth herein, the
Parties agree as follows:

 



1. Definitions:

 

 1.1“Adverse Event” or “AE” shall mean any undesirable medical occurrence in a
Subject under the treatment and which is not necessarily caused by the
treatment.

1.2“Applicable Law” means all laws, statutes, ordinances, codes, rules, and
regulations that have been enacted by a Regulatory Authority in any jurisdiction
relevant to the performance of the EAP and which are in force as of the
Effective Date or come into force during the Term, in each case to the extent
that the same are applicable to the performance by the Parties of their
respective obligations under this Agreement, including, with respect to the
United States, the Prescription Drug Marketing Act, the Federal Food, Drug and
Cosmetics Act of 1938, as amended, the Health Insurance Portability and
Accountability Act, the Federal Anti-Kickback Statute, and any applicable
regulations relating to sampling practices.     1.3“CRO” means a Contract
Research Organization company who provides clinical research services for the
EAP to the Sponsor.     1.4“Designated Site” means the specific location for
Investigational Product delivery to be indicated by Sponsor to Manufacturer in
accordance with section 3.2

 

 Page 1 of 13 

   

 

1.5“DSUR” means Development Safety Update Report that is a required annual
filing for FDA authorized clinical program involving Investigational Products.
    1.6“Expanded Access Program”, or “EAP” means an FDA-authorized clinical
trial for the treatment use of the Investigational Product in patients who are
not candidates to participate in any research trials for the particular
Investigational Product.     1.7“The Indication” for this Agreement shall
generally refer to the indication specified in either of the two Protocols
defined in 1.14 and 1.15     1.8“Instructions for Use” or “IFU” means the
Manufacturer instructions on how to use the Investigational Product to be
attached hereto in within forthcoming Exhibits.     1.9“Investigational Product”
means a regulated pharmaceutical or device that is not yet approved for
marketing in any population by the governing Agency of the particular country or
territory of use and, for this Agreement, shall mean OT-101, a TGFB2-inhibiting
antisense oligonucleotide, which is in active clinical development for use in
pancreatic cancer.     1.10“IRB” means Institutional Review Board.     1.11“IRB
Application” means any documents and action required by the IRB to obtain IRB
approval.     1.12“IRB Approval” means the written approval by the IRB of the
Protocol and the EAP in the corresponding Site.     1.13“Protocol” means either
of two clinical protocols for conduct of the EAP, to be drafted and signed by
the Sponsor, to be submitted to FDA and IRBs for authorizations, to be attached
hereto within forthcoming Exhibits.     1.14“Protocol 1” shall be the clinical
protocol used for OT-101 treatment of patients with unresectable, gemcitabine
refractory, adenocarcinoma of the pancreas (“Indication”).     1.15“Protocol 2”
shall be the clinical protocol used for OT-101 treatment of patients within a
range of unresectable, refractory solid tumor cancers known to overexpress
TGF-B2 – excluding gliomas (AA and GBM and other brain cancers) (“Indication,
“Indications”)     1.16“Purpose” shall have the meaning set forth in Section
2.1.     1.17“QC” and “QA” shall mean Quality Control and Quality Assurance,
respectively and refer to the testing and release specifications of the
Investigational Product.

 

 Page 2 of 13 

   

 

1.18“Safety Plan” shall have the meaning set forth in Section 6.    
1.19“Serious Adverse Event” or “SAE” shall have the meaning set forth in Section
6.     1.20“Subject” means an individual who consents to participate in the EAP.
    1.21“Territory” means the United States of America (USA or US).    
1.22“Treatment Course” or “Course of Treatment” means the full duration of
treatment, up to eight (8) cycles of 96-hour infusion, as delivered according to
the Protocols     1.23“Treatment Cycle” means a single administration of the
Investigational Treatment as part of a periodic round of drug administration,
subject to the Protocol and the patient’s care plan, up to eight (8) cycles.

 

2Subject Matter

 

2.1Purpose. The Purpose of this agreement is to allow Sponsor to provide
treatment with the Investigational Product for Subjects suffering from the
Indication in the framework of EAP and subject to the Protocol in the Territory.
    2.2Use of Investigational Product. Manufacturer grants Sponsor a
non-exclusive, non-transferable, and non-sublicensable right to use the
Investigational Product in the U.S. during the Term of this Agreement for the
Purpose of conducting the EAP subject to the terms of this Agreement.     2.3No
Implied License. Except for the right granted to Sponsor herein, all right,
title and interest in and to the Investigational Product shall remain with
Manufacturer, whether developed or conceived prior, during or after the Term of
this Agreement. Except as expressly provided in this Agreement, neither Party
will be deemed by this Agreement to have been granted any license or other
rights to the other Party’s intellectual property rights, either expressly or by
implication, estoppel or otherwise.

 

3 Order and Delivery

 

3.1Sponsor shall issue a purchase order (“PO”) to Manufacturer for each Subject
prior to subject’s beginning of Course of Treatment.     3.2The PO shall include
specific details for shipping, including address and contact person, and
proposed date of treatment which shall be mutually agreed by the Parties.

 

 Page 3 of 13 

   

 

3.3Manufacturer will use its reasonable efforts to provide the Investigational
Product to the Designated Site within 2 weeks from the date of the PO and before
the agreed date of treatment. As early as possible, Manufacture will advise
Sponsor of shipping date and expected arrival and will provide Sponsor with
tracking details.     3.4It is hereby agreed that the POs shall be submitted
electronically in a format to be mutually agreed upon by both parties. Example
of format is to be included within forthcoming Exhibits.     3.5It is the
responsibility of the Manufacturer to deliver the Investigational Product to the
Designated Site undamaged, and all delivery costs including delivery insurance
and -if necessary- import customs shall be borne by Manufacturer. Title and risk
in the Investigational Product shall pass to Sponsor after acceptance by the
Designated Site.

 

4 Manufacturer Obligations

 

4.1Quality of Investigational Product. Manufacturer undertakes to supply the
Investigational Product in compliance with the quality requirements and in
accordance with GMP standards and Applicable Law relating to the supply,
delivery manufacturing of the Investigational Product or similar products.    
4.2Training. Manufacturer shall be responsible to provide Sponsor with
educational material regarding the Investigational Product, including
Instructions for Use (IFU) document, as well as training to Sponsor personnel.
    4.3Regulatory documents.

 

4.3.1Initial Documents Required for the Filing of Investigational New Drug (IND)
Application: Manufacturer shall provide Sponsor with the following documents, in
order to allow it to facilitate the successful submission of IND for EAP:

 

4.3.1.1Investigator’s brochure for OT-101     4.3.1.2Letter of Authorization for
WideTrial to cross-refer to the U.S. Manufacturer’s commercial IND for OT-101
    4.3.1.3Current drafts of Protocols for any planned or authorized research
trials involving OT-101     4.3.1.4Suggested wording for the EAP informed
consent form

 

4.3.2Manufacturer shall provide Sponsor with all product documentation and
clinical data required to support the EAP’s regulatory, clinical and IRB
authorizations.     4.3.3Manufacturer Regulatory Commitments. Manufacturer shall
provide Sponsor with new versions of the Investigator’s Brochure, once they are
issued by Manufacturer. Manufacturer shall notify Sponsor of any Investigational
Product withdrawals, recalls or clinical hold letters from the FDA.

 

 Page 4 of 13 

   

 

5 Covenant of Non-Competition



 

5.1Manufacturer covenants that during the duration of this Agreement, neither
Manufacturer nor any of its subsidiaries or assignees will engage (either
directly or indirectly) any Activated Designated Sites in relation to any OT-101
Expanded Access Program sponsored by any party other than WideTrial, as
contemplated by this Agreement. Manufacturer is free to conduct its clinical
trials across any sites it so desired so long as it is not engaging these sites
for the sole purpose of Expanded Access Program.     5.2For purposes of above,
an Activated Designated Site shall mean a health care provider who has signed
WideTrial’s EAP Site Agreement for the conduct of WideTrial’s US Expanded Access
Program for OT-101.

 

6 Sponsor Obligations

 

6.1Sponsor shall be the official sponsor of record of the EAP and will assume
all sponsor responsibilities defined in section 21 of the U.S. Code of Federal
Regulations and ICH-GCP.     6.2Regulatory Requirements.

 

6.2.1Sponsor shall be responsible for compliance with regulatory requirements
pertaining to the following:

 

6.2.1.1Filing of Intermediate-Population IND (EAP IND) and all components;    
6.2.1.2Annual FDA Reporting     6.2.1.3Investigator and site-level agreements
    6.2.1.4IRB submissions and follow-up     6.2.1.5NIH submission for
ClinicalTrials.Gov     6.2.1.6Site coordination and monitoring    
6.2.1.7Adverse events monitoring and reporting     6.2.1.8Any misconducts /
misuse of the investigational product     6.2.1.9Return and/or destruction of
unused investigational product

 

6.2.2Sponsor shall notify Manufacturer of any clinical hold letter from the FDA
on the Investigational Product notifications of audits/inspections and
audits/inspections reports.

 

6.3Use of Investigational Product. The Sponsor undertakes to use the
Investigational Product and to cause any third parties acting on its behalf
including but not limited to CRO, institution and investigators who will conduct
the EAP to use the Investigational Product (i) solely for the Purpose; (ii) in
accordance with the terms of the EAP Protocols; (iii) in accordance with the IFU
(iv) in accordance with the terms of this Agreement; (v) in strict compliance
with Applicable Law. Sponsor is not responsible for any acts of non-compliance
on the part of the Manufacturer or its affiliates or agents.

 

 Page 5 of 13 

   

 

6.4Investigational Product Handling. Sponsor shall be responsible for compliance
with Manufacturer’s procedures for the storage, handling, delivery methods, and
disposition, of the Investigational Product from the time of transfer from
Manufacturer to the Designated Site until completion of use of such
Investigational Product.     6.5Training. Sponsor undertakes to train the CRO,
institution, investigators and any other relevant third party that will use
and/or otherwise administrate the Investigational Product and the EAP in
accordance with the training given to it by Manufacturer in accordance to
section 4.2.     6.6Medical Oversight. Sponsor shall be responsible for medical
data review for the purpose of monitoring Subjects’ safety and ensuring medical
data consistency and integrity. Sponsor shall be responsible for the conduct of
the clinical trial per ICH guideline including insuring that investigator is
trained in GCP and full complied with GCP guideline.

 

7 Safety



 

7.1Each Party agrees to immediately inform the other Party of all new known and
suspected Serious Adverse Events (SAEs) and suspected, unexpected serious
adverse reactions (SUSARs) arising in its ongoing clinical programs for OT-101
human use, in a timeframe and breadth that allows compliant regulatory reporting
by each Party under its own IND, as detailed in the forthcoming Safety Plan.    
7.2Sponsor shall appoint a medical monitor and arrange additional resources as
necessary to meet all requirements for safety event reporting and escalation.
    7.3Sponsor shall be responsible for the surveillance, receipt, evaluation,
and reporting of Adverse Events in the EAP.     7.4Sponsor shall provide
Manufacturer with regular transcripts of its AE log, to be included in
Manufacturer’s end-of-year compilation and filing of DSUR.     7.5Manufacturer
shall provide Sponsor an exact copy of its submitted DSUR, which Sponsor shall
submit under its own IND.     7.6Sponsor to provide Manufacturer an exact copy
of its submitted DSUR     7.7Sponsor and Manufacturer shall mutually establish
and agree upon a Safety Plan, setting forth a process of compliance with
Applicable Law and both Parties’ obligations related to Adverse Event
responsibilities for the Investigational Product as well procedures for sharing
information between the Parties regarding Adverse Events. Safety Plan
documentation shall be included in forthcoming Exhibits.     7.8Manufacturer
shall be responsible for reporting to Sponsor of all safety expedited reports
and changes to the benefit-risk analysis arising in other clinical programs of
the Investigational Product for the Indication, per timeline agreed in the
Safety Plan.     7.9Parties shall (a) notify each other of any safety-related
regulatory inquiries, request of information or regulatory communication from
FDA relating to the safety of OT-101 and (b) provide copies of the regulatory
correspondence within two (2) business days of receipt.

 

 Page 6 of 13 

   

 

7.10Each Party agrees to provide support with respect to any actual or potential
regulatory action, and will supply all necessary information as is reasonable to
resolve the issue.

 

8 Control



 

8.1All key documentation and regulatory filings will be subject to Manufacturer
review approval, which approval shall not be unreasonably withheld, unless
otherwise subject to legal reporting requirements, in which case such approval
is not required.     8.2EAP Steering Committee.

 

8.2.1The Parties desire to establish a joint steering committee (the “EAP
Steering Committee”) which shall oversee the Parties’ activities under this
Agreement and facilitate communications between the Parties.     8.2.2The EAP
Steering Committee shall consist of at least one appointee from Sponsor, the
rest will be appointees of Manufacturer and may include people who are
unaffiliated with the Parties (e.g. investigator, bioethicists), at
Manufacturer’s sole discretion.     8.2.3The EAP Steering Committee shall meet
(including by teleconference) on a monthly basis, or as agreed by its members.
    8.2.4Day to day operations will be run by Sponsor staff members and agents.
Sponsor shall consult with the EAP Steering Committee on key decisions and
developments.

 



9 Representation and Warranties

 

9.1Mutual Representations. Each of the Parties represents, warrants and
covenants to the other that: (a) it is a corporation duly incorporated, validly
existing and in good standing; (b) it has taken all necessary actions on its
part to authorize the execution, delivery and performance of the obligations
undertaken in this Agreement, and no other corporate actions are necessary with
respect thereto; (c) it is not a party to any agreement or understanding and
knows of no law or regulation that would prohibit it from entering into and
performing this Agreement; (d) when executed and delivered by it, this Agreement
will constitute a legal, valid and binding obligation of it, enforceable against
it in accordance with this Agreement’s terms;

 

 Page 7 of 13 

   

 

9.2Mutual Warranties. Each Party represents and warrants to each other that (a)
it will perform its obligations hereunder and will, to the best of its
abilities, cause any other third party working on its to perform their
obligations in accordance with the terms of this Agreement and the Protocol (b)
it complies with and will comply and perform its obligations hereunder in
accordance with Applicable Law, industry standards, guidance or industry code of
practice, and recognized applicable international and ethical principles
including ICH GCP in force from time to time; (c) to the best of its knowledge
performance of its obligations hereunder will not infringe or violate the rights
of any third party including but not limited to property, contractual,
employment, trademark, trade secrets, copyright, patent, proprietary information
and non-disclosure rights; (d) it will not enter into any other agreements which
would interfere or prevent performance of the obligations described herein. and
(e) it is not debarred or, to the best of its knowledge, proposed for debarment
under 21 U.S.C. § 335(a), or otherwise subject to any restrictions or sanctions
by the United States Food and Drug Administration (a “Debarred Person”) Sponsor
undertakes to immediately inform Manufacturer on any Debarred Person according
to this section.

 

10Confidentiality

 

10.1All Confidential Information (as hereinafter defined) of the Sponsor,
Manufacturer (or other parties whose Confidential Information that either Party
has in its possession under obligations of confidentiality) shall be held in
trust and strict confidence and, except as may be authorized in writing, shall
not be used for any purpose other than for the Purpose of this Agreement and
shall not be disclosed to any person, association, company, entity or other
organization.     10.2For purposes of this Agreement, “Confidential Information”
shall include, without limitation, information of either Party (including
information of any affiliate of either Party) that is treated by the Party as
confidential or is subject to an obligation of the Party to treat such
information as confidential, whether such obligation is contractual or arises by
operation of law, including without limitation, this Agreement, the Protocol,
Clinical Data and Reports, and deliverables made in connection with this
Agreement.

 

11 Consideration



 

11.1In consideration for the provision of the Investigational Product, Sponsor
shall pay to Manufacturer a fixed price of USD 5000 per patient per Course of
Treatment which will include Supply for up to eight (8) cycles of treatment at
dosage prescribed in the applicable Protocol.     11.2The payment shall be due
within 30 days from the receipt of the Investigational Product at the Designated
Site for the patient’s first Treatment Cycle within the Course of Treatment.

 

12Market Entrance

 

12.1In the case of State level market approval of OT-101, either Party has the
right to suspend enrollment of new patients in the Expanded Access program in
the particular State. In such event, existing EAP participants in the State may
complete their Course of Treatment in the EAP, but may -at the discretion of
either Party to this Agreement- be denied subsequent Courses of Treatment within
the EAP. No provision of this Agreement shall impede the Manufacturer from
recovering reimbursement from payers at full market price.

 

 Page 8 of 13 

   

 

13 Liability



 

13.1The Sponsor shall be liable for the communication, coordination and
reporting among all parties involved in the conduct of the EAP.     13.2Sponsor
is required to maintain adequate clinical trial insurance for the clinical
trials     13.3The Sponsor makes no claims to any party regarding the safety or
effectiveness of the Investigational Product, and therefore, with respect to
Manufacturer or other parties, assumes no liability for product design.    
13.4The Manufacturer shall be liable for the purity, quality, and stability of
the Investigational Product that is delivered to the Designated Sites for use in
the EAP.     13.5Exclusion of Liability. Subject to the indemnification
obligations set forth in Section 13 in no event shall either Party be liable
(including without limitation, contract, and tort liability) for any indirect,
incidental, punitive, exemplary, special or consequential damages, loss of
profit, or costs of substitute services suffered by the other Party or any third
party, however caused, regardless of the theory of liability, whether in
contract, tort, product liability or otherwise.

 

14 Indemnification



 

14.1Manufacturer Indemnification: Manufacturer shall hold harmless, indemnify,
and defend Sponsor from and against any claim, liability, loss, damage or
expense, including, without limitation, reasonable attorneys’ fees
(“collectively: “Loss”), arising out of any third party claim resulting from the
use of the Investigational Product, provided that Manufacturer’s obligation to
hold harmless, indemnify and defend as aforesaid shall be proportionately
reduced and shall not apply to the extent that such Loss is the result of
Sponsor act of fraud, negligence or willful misconduct or breach of Applicable
Law, and further provided that Manufacturer is notified in writing as soon as
practicable under the circumstances of any complaint or claim potentially
subject to indemnification and has full control of any disposition or settlement
of such claim, and Sponsor and everyone on its behalf has fully cooperated with
Manufacturer regarding such disposition or settlement; provided however that
Manufacturer shall not dispose or settle any claim admitting liability on the
part of Sponsor without its prior consent, which consent shall not be
unreasonably withheld.     14.2Sponsor Indemnification. The Sponsor shall hold
harmless, indemnify, and defend Manufacturer for any Loss arising out of: (i)
Sponsor’s own or any of its representatives’ or agents’ act of fraud,
negligence, or willful misconduct, (ii) breach of this Agreement; (iii) failure
to conduct the EAP in accordance with the Protocol; (iv) breach of Applicable
Law or regulation, provided that Sponsor’s obligation to hold harmless,
indemnify and defend as aforesaid shall be proportionately reduced and shall not
apply to the extent that such Loss is the result of Manufacturer’s act of fraud,
negligence or willful misconduct or breach of Applicable Law, and further
provided that the Sponsor is notified in writing as soon as practicable under
the circumstances of any complaint or claim and has full control of any
disposition or settlement of such claim, and Manufacturer and everyone on its
behalf has fully cooperated with the Sponsor regarding such disposition or
settlement; provided however that the Sponsor shall not dispose or settle any
claim admitting liability on the part of Manufacturer without its prior consent,
which consent shall not be unreasonably withheld.

 

 Page 9 of 13 

   

 

14.3Patient Release of Liability Regarding Expected Safety and Efficacy.
Patients and physicians participating in the Expanded Access program shall be
required to acknowledge the investigational nature of the treatment provided.
Patients will provide written acknowledgement that no claim of efficacy or
safety is made by Sponsor or Manufacturer and that Sponsor and Manufacturer are
released from liability relating to any such perceived claims.

 

15 Insurance



 

15.1Manufacturer shall maintain commercially reasonable insurance with coverage
appropriate for its respective obligations hereunder with limits of at least
$3,000,000 per occurrence and $5,000,000 in the aggregate.     15.2The Sponsor
shall maintain for the duration of the Study and thereafter for such period as
is commercially reasonable clinical trial liability insurance, with limits of at
least $3,000,000 per occurrence and $5,000,000 in the aggregate. Sponsor’s
clinical trials insurance shall include Manufacturer as additional insured.

 

16 Independent Contractor Relationship



 

The Parties are independent contractors. Nothing in this Agreement shall be
construed to create the relationship of partners, joint ventures, or employer
and employee between the Parties. Neither party, nor its employees, or
independent contractors will have authority to act on behalf of or bind the
other party in any manner whatsoever unless otherwise authorized in this
Agreement or in a separate amendment signed by both Parties.

 

17 Term & Termination



 

17.1The Term of this Agreement shall commence on the Effective Date of this
Agreement and shall continue until the New Drug Application (NDA) for the study
population is granted.     17.2Notwithstanding the provision of Section 17.1
above, either Party may terminate this Agreement early in the event of any of
the following:

 

17.2.1Mutual consent     17.2.2Safety or compliance issues expressed via:

 

17.2.2.1Regulatory hold     17.2.2.2Internal determination of safety-related
cause for termination or suspension of the EAP

 

 Page 10 of 13 

   

 

17.2.3Supply interruption, resulting in either:

 

17.2.3.1Order fulfillment delay of 3 months or greater, after enrollment has
begun, or     17.2.3.2A known supply holdup of 6 months or greater.

 

17.2.4Termination for material breach of IPSUA. Either Party may terminate this
Agreement by written notice at a date set in the notice (allowing at least
thirty (30) days for cure) in the event of a material breach of this Agreement
by the other Party; provided that the breaching Party fails to cure such breach
within thirty (30) days from the date of such notice.     17.2.5Termination for
material breach of Data License. Either Party may terminate this Agreement by
written notice at a date sent in the notice (allowing at least thirty (30) days
for cure) in the event of a material breach of Agreement for Delivery and
Licensed Use of Data Generated from OT-101 U.S. Expanded Access (“Data License
1”) by the other Party; provided that the breaching Party fails to cure such
breach within thirty (30) days from the date of such notice.    
17.2.6Insolvency. If either Party shall become insolvent or shall make or seek
to make an arrangement with, or an assignment for the benefit of creditors, or
if proceedings in voluntary or involuntary bankruptcy shall be instituted by, on
behalf of or against such Party, or if a receiver or trustee of such Party’s
assets shall be appointed, or bankruptcy proceedings begin, the other Party may
terminate this Agreement, as may be permitted by the applicable laws, with
immediate effect.

 

17.3Obligations after Termination and Wind-Down Activities. Upon notification of
termination, the Parties agree to cooperate with each other to ensure an orderly
wind-down of the Services and discharge of their respective obligations under
this Agreement and applicable Law (“Wind-Down Activities”):     17.4Subject to
Applicable Law, upon the termination of the Agreement as provided above, the
Sponsor will discontinue its use of the Investigational Product and will, upon
direction from Manufacturer, return or destroy any remaining Investigational
Product.     17.5Survival. Sections 7, 10, 11, 13, 14, 15, 16, 17, 19, and 20
shall survive the termination of this Agreement howsoever caused.

 

18 Notices



 

Any notice or other communication required or permitted under this Agreement
will be in writing and will be deemed given as of the date it is: (a) delivered
by hand; (b) by electronic mail within on business day after such notice has
been sent or (b) received, after it was sent, shipping prepaid, return receipt
requested, by national courier service, to the party at the address listed below
or subsequently specified in writing:

 

As to Sponsor:

WideTrial Inc.

8 The Green, Suite 8298

Dover, DE. 19901

Attn: Jess Rabourn

Telephone: (415) 637-4774

Email: jess.rabourn@widetrial.com

As to Manufacturer:

Oncotelic Inc.

29397 Agoura Road, Ste 107

Agoura Hills, CA 91301

Attn: Vuong Trieu

Telephone: (818-575-9560

Email: vtrieu@oncotelic.com

 

 Page 11 of 13 

   

 

19 Force Majeure



 

19.1No Party shall be considered to be in breach of this Agreement if it is
prevented from fulfilling its obligations under this Agreement by Force Majeure,
if instructed by regulatory or by law, or as a matter of safety.       19.2 Each
Party will notify the other Party of any Force Majeure without undue delay.



 

20 Governing Law and Venue



 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, U.S.A without regard for conflict of laws principles. The
Parties consent to the exclusive jurisdiction and venue of the competent courts
in Delaware, U.S.A.

 

21 Miscellaneous



 

21.1Assignment. Neither party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of the other party. Any attempt to assign without compliance with this provision
shall be void.     21.2Entire Agreement. This Agreement, with all forthcoming
Exhibits, in conjunction with the two Data License Agreements constitute the
entire Agreement and understanding between the parties. It supersedes all prior
discussions (whether oral or written) between the parties with regards to the
subject matter, and neither party will be bound by conditions, definitions,
warranties, understandings, or representations concerning such subject matter
except as provided in this Agreement. This Agreement can only be modified by
written Agreement duly signed by persons authorized to sign Agreements on behalf
of both Manufacturer and Sponsor. In the event of any inconsistency between the
terms of this Agreement and any attached Exhibits, the terms of this Agreement
will prevail.     21.3Waiver. The failure of a party in any instance to insist
upon the strict performance of the terms of this Agreement will not be construed
to be a waiver or relinquishment of any of the terms of this Agreement, either
at the time of the party’s failure to insist upon strict performance or at any
time in the future, and such terms will continue in full force and effect. All
waivers of the terms of this Agreement shall be in writing.    
21.4Severability. Each clause of this Agreement is a distinct and severable
clause and if any clause is deemed illegal, void or unenforceable, the validity,
legality or enforceability of any other clause or portion of this Agreement will
not be affected thereby.     21.5Titles. All titles and articles headings
contained in this Agreement are inserted only as a matter of convenience and
reference. They do not define, limit, extend or describe the scope of this
Agreement or the intent of any of its provisions.

 

 Page 12 of 13 

   

 

The undersigned have executed this Agreement as of the day and year noted below.

 

Oncotelic Inc.   WideTrial Inc.           Signature: /s/Vuong Trieu   Signature:
/s/Jess Rabourn           Name: Vuong Trieu   Name: Jess Rabourn          
Title: CEO   Title: CEO           Date: 9/5/2019   Date: 9/5/2019

 

 Page 13 of 13 

   

 